Exhibit 10.1

 

AMENDED AND RESTATED PROMISSORY NOTE

 

May 8, 2019 US$379,730.00

 

FOR VALUE RECEIVED, LegalSimpli Software, LLC, a limited liability company
organized under the laws of Puerto Rico (the “Borrower”), hereby promises to pay
to the order of Conversion Labs PR LLC, a limited liability company organized
under the laws of Puerto Rico, or its successors or assigns (the “Lender”), the
principal amount of Three Hundred Seventy-Nine Thousand Seven Hundred Thirty and
No/100 United States Dollars (US$379,730.00) by no later than the date that is
June 1, 2020 (the “Maturity Date”). This Amended and Restated Promissory Note,
as may be amended or supplemented from time to time, shall be referred to herein
as this “Note”.

 

This Note amends, restates, replaces, and supersedes, in its entirely, that
certain LegalSimpli Software, LLC Promissory Note, dated as of June 1, 2018,
issued by the Borrower in favor of the Lender, and that certain Line of Credit
Agreement, dated May 29, 2018, by and between the Borrower and the Lender
(collectively, the Original Note”). The obligations contained in the Original
Note shall be referred to herein as the “Original Obligations”). The initial
principal balance of this Note of Three Hundred Seventy-Nine Thousand Seven
Hundred Thirty and No/100 United States Dollars (US$379,730.00) represents all
unpaid principal and interest owing under the Original Note as of the date first
written above. It is the intention of the Borrower and Lender that while this
Note amends, restates, replaces and supersedes the Original Note, in its
entirety, it is not in payment or satisfaction of the Original Obligations, but
rather is the substitute of one evidence of debt for another without any intent
to extinguish the old. Should there be any conflict between any of the terms of
the Original Note, and the terms of this Note, the terms of this Note shall
control. This Note is not a novation.

 

1. Defined Terms. For purposes of this Note, except as otherwise expressly
provided or otherwise defined elsewhere in this Note, or unless the context
otherwise requires, the capitalized terms in this Note shall have the meanings
assigned to them as follows:

 

1.1 “Assets” means all of the properties and assets of the Person in question,
as the context may so require, whether real, personal or mixed, tangible or
intangible, wherever located, whether now owned or hereafter acquired.

 

1.2 “Borrower” shall have the meaning given to it in the preamble hereof.

 

1.3 “Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday on which federal banks are authorized or required to be closed for the
conduct of commercial banking business.

 

1

 

 

1.4 “Claim” means any Proceedings, Judgments, Obligations, threats, losses,
damages, deficiencies, settlements, assessments, charges, costs and expenses of
any nature or kind.

 

1.5 “Consent” means any consent, approval, order or authorization of, or any
declaration, filing or registration with, or any application or report to, or
any waiver by, or any other action (whether similar or dissimilar to any of the
foregoing) of, by or with, any Person, which is necessary in order to take a
specified action or actions, in a specified manner and/or to achieve a specific
result.

 

1.6 “Contract” means any written or oral contract, agreement, order or
commitment of any nature whatsoever, including, any sales order, purchase order,
lease, sublease, license agreement, services agreement, loan agreement,
mortgage, security agreement, guarantee, management contract, employment
agreement, consulting agreement, partnership agreement, shareholders agreement,
buy-sell agreement, option, warrant, Note, subscription, call or put.

 

1.7 “Encumbrance” means any lien, security interest, pledge, mortgage, easement,
leasehold, assessment, tax, covenant, restriction, reservation, conditional
sale, prior assignment, or any other encumbrance, claim, burden or charge of any
nature whatsoever.

 

1.8 “Event of Default” shall have the meaning given to it in Section 3.1.

 

1.9 “GAAP” means generally accepted accounting principles, methods and practices
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants, and statements and
pronouncements of the Financial Accounting Standards Board, or of such other
Person as may be approved by a significant segment of the U.S. accounting
profession, in each case as of the date or period at issue, and as applied in
the U.S. to U.S. companies.

 

1.10 “Governmental Authority” means any foreign, federal, state or local
government, or any political subdivision thereof, or any court, agency or other
body, organization, group, stock market or exchange exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government.

 

1.11 “Interest Rate” shall have the meaning given to it in Section 2.2.

 

1.12 “Judgment” means any order, writ, injunction, fine, citation, award,
decree, or any other judgment of any nature whatsoever of any Governmental
Authority.

 

1.13 “Law” means any provision of any law, statute, ordinance, code,
constitution, charter, treaty, rule or regulation of any Governmental Authority.

 

1.14 “Lender” shall have the meaning given to it in the preamble hereof.

 

1.15 “Maturity Date” shall have the meaning given to it in the preamble hereof.

 

2

 

 

1.16 “Material Adverse Effect” hall mean: (i) a material adverse change in, or a
material adverse effect upon, the Assets, business, prospects, properties,
financial condition or results of operations of the Borrower; (ii) a material
impairment of the ability of the Borrower to perform any of its Obligations
under any of the Transaction Documents; or (iii) a material adverse effect on:
(A) the legality, validity, binding effect or enforceability against the
Borrower of any of the Transaction Documents; or (B) the rights or remedies of
the Lender under any of the Transaction Documents. For purposes of determining
whether any of the foregoing changes, effects, impairments, or other events have
occurred, such determination shall be made by Lender, in its sole discretion.

 

1.17 “Material Equity Lender” shall have the meaning given to it in Section
4.12.

 

1.18 “Note” shall have the meaning given to it in the preamble hereof.

 

1.19 “Obligations” means, now existing or in the future, any debt, liability or
obligation of any nature whatsoever (including any required performance of any
covenants or agreements), whether secured, unsecured, recourse, nonrecourse,
liquidated, unliquidated, accrued, voluntary or involuntary, direct or indirect,
absolute, fixed, contingent, ascertained, unascertained, known, unknown, whether
or not jointly owed with others, whether or not from time to time decreased or
extinguished and later decreased, created or incurred, or obligations existing
or incurred under this Note or any other Transaction Documents, or any other
agreement between any of the Borrower and the Lender, as such obligations may be
amended, supplemented, converted, extended or modified from time to time.

 

1.20 “Ordinary Course of Business” means the ordinary course of business of the
Person in question, consistent with past custom and practice (including with
respect to quantity, quality and frequency).

 

1.21 “Organizational Documents” shall have the meaning given to it in Section
4.3.

 

1.22 “Permit” means any license, permit, approval, waiver, order, authorization,
right or privilege of any nature whatsoever, granted, issued, approved or
allowed by any Governmental Authority.

 

1.23 “Person” means any individual, sole proprietorship, joint venture,
partnership, company, corporation, association, cooperation, trust, estate,
Governmental Authority, or any other entity of any nature whatsoever.

 

1.24 “Proceeding” means any demand, claim, suit, action, litigation,
investigation, audit, study, arbitration, administrative hearing, or any other
proceeding of any nature whatsoever.

 

1.25 “Security Agreement” means that certain Security Agreement, dated as of the
date hereof, as amended, restated or supplemented from time to time, between the
Borrower and the Lender.

 

3

 

 

1.26 “Tax” means (i) any foreign, federal, state or local income, profits, gross
receipts, franchise, sales, use, occupancy, general property, real property,
personal property, intangible property, transfer, fuel, excise, accumulated
earnings, personal holding company, unemployment compensation, social security,
withholding taxes, payroll taxes, or any other tax of any nature whatsoever,
(ii) any foreign, federal, state or local organization fee, qualification fee,
annual report fee, filing fee, occupation fee, assessment, rent, or any other
fee or charge of any nature whatsoever, or (iii) any deficiency, interest or
penalty imposed with respect to any of the foregoing.

 

1.27 “Tax Return” means any tax return, filing, declaration, information
statement or other form or document required to be filed in connection with or
with respect to any Tax.

 

1.28 “Transaction Documents” means this Note, the Security Agreement, any and
all documents or instruments executed or to be executed by the Borrower in
connection with this Note, any other promissory notes issued by the Borrower to
the Lender, together with all modifications, amendments, extensions, future
advances, renewals, and substitutions thereof.

 

2. Payments of Principal and Interest.

 

2.1 Payment of Principal. The principal amount of this Note shall be paid to the
Lender no later than the Maturity Date.

 

2.2 Interest. The unpaid principal amount of this Note shall bear interest until
the principal amount is paid at the rate of twelve percent (12.00%) per annum
(the “Interest Rate”). The Interest Rate shall be calculated on the basis of a
360-day year, and shall accrue daily on the outstanding principal amount
outstanding from time to time for the actual number of days elapsed.

 

2.3 General Payment Provisions. All payments of principal and interest shall on
this Note be made in accordance with the Amortization Schedule attached hereto
as Exhibit A and shall be made in lawful money of the United States of America
by certified bank check or wire transfer to such account or sent to such address
as the Lender may designate by written notice to the Borrower in accordance with
the provisions of this Note, initially the account and address set forth on
Exhibit B hereto. Whenever any amount expressed to be due by the terms of this
Note is due on any day which is not a Business Day, the same shall instead be
due on the next succeeding Business Day.

 

2.4 Optional Prepayment. The Borrower may pre-pay this Note without penalty at
any time.

 

3. Defaults and Remedies.

 

3.1 Events of Default. An “Event of Default” means: (i) the Borrower shall fail
to pay any interest, principal or other charges due under this Note or any other
Transaction Documents on the date when any such payment shall be due and payable
and such failure continues or remains uncured for thirty (30) days; (ii) the
Borrower makes an assignment for the benefit of creditors; (iii) any order or
decree is rendered by a court which appoints or requires the appointment of a
receiver, liquidator or trustee for the Borrower, and the order or decree is not
vacated within thirty (30) days from the date of entry thereof; (iv) any order
or decree is rendered by a court adjudicating the Borrower insolvent, and the
order or decree is not vacated within thirty (30) days from the date of entry
thereof; (v) the Borrower files a petition in bankruptcy under the provisions of
any bankruptcy law or any insolvency act; (vi) the Borrower admits, in writing,
its inability to pay its debts as they become due; (vii) a proceeding or
petition in bankruptcy is filed against the Borrower and such proceeding or
petition is not dismissed within thirty (30) days from the date it is filed;
(viii) the Borrower files a petition or answer seeking reorganization or
arrangement under the bankruptcy laws or any law or statute of the United States
or any other foreign country or state; (ix) any written warranty,
representation, certificate or statement of the Borrower in this Note or any
other Transaction Document or any other agreement with Lender shall be false or
misleading in any material respect when made or deemed made; and (x) the
Borrower shall fail to perform, comply with or abide by any of the stipulations,
agreements, conditions and/or covenants contained in this Note or any of the
other Transaction Documents on the part of the Borrower to be performed complied
with or abided by, and such failure continues or remains uncured for thirty (30)
days following the occurrence thereof.

 



4

 

 

3.2 Remedies. Upon the occurrence of an Event of Default that is not timely
cured within an applicable cure period hereunder, the interest on this Note
shall immediately accrue at an interest rate equal to the lesser of (i)
twenty-four percent (24%) per annum or (ii) if twenty-four percent (24%) per
annum is not allowable than the maximum interest rate allowable by law, not
exceeding twenty-four percent (24%) per annum, the Lender may, in its sole
discretion, accelerate full repayment of all principal amounts outstanding
hereunder, together with accrued interest thereon, together with all attorneys’
fees, paralegals’ fees and costs and expenses incurred by the Lender in
collecting or enforcing payment hereof (whether such fees, costs or expenses are
incurred in negotiations, all trial and appellate levels, administrative
proceedings, bankruptcy proceedings or otherwise), and together with all other
sums due by the Borrower hereunder and under the Transaction Documents, all
without any relief whatsoever from any valuation or appraisement laws, and
payment thereof may be enforced and recovered in whole or in part at any time by
one or more of the remedies provided to the Lender at law, in equity, or under
this Note or any of the other Transaction Documents. In connection with the
Lender’s rights hereunder upon an Event of Default, the Lender need not provide,
and the Borrower hereby waives, any presentment, demand, protest or other notice
of any kind, and the Lender may immediately enforce any and all of its rights
and remedies hereunder and all other remedies available to it in equity or under
applicable law.

 

4. Representations and Warranties.

 

4.1 Organization. The Borrower is a limited liability company duly organized,
validly existing and in good standing under the Laws of Puerto Rico, and has the
full power and authority and all necessary certificates, licenses, approvals and
Permits to: (i) enter into and execute this Note and the Transaction Documents
and to perform all of its Obligations hereunder and thereunder; and (ii) own and
operate its Assets and properties and to conduct and carry on its business as
and to the extent now conducted. The Borrower is duly qualified to transact
business and is in good standing as a foreign entity in each jurisdiction where
the character of its business or the ownership or use and operation of its
Assets or properties requires such qualification. The exact legal name of the
Borrower is as set forth in the preamble to this Note, and the Borrower does not
currently conduct, nor has the Borrower conducted, business under any other name
or trade name.

 



5

 

 

4.2 Authority and Approval of Agreement; Binding Effect. The execution and
delivery by the Borrower of this Note and the Transaction Documents, and the
performance by the Borrower of all of its Obligations hereunder and thereunder,
has been duly and validly authorized and approved by the Borrower and, its
members and managers pursuant to all applicable Laws and no other action or
Consent on the part of its manager, members or any other Person is necessary or
required by the Borrower to execute this Note and the Transaction Documents,
consummate the transactions contemplated herein and therein, perform all of
Obligations hereunder and thereunder. This Note and each of the Transaction
Documents have been duly and validly executed by the Borrower (and the officer
executing this Note and all such other Transaction Documents is duly authorized
to act and execute same on behalf of the Borrower) and constitute the valid and
legally binding agreements of the Borrower, enforceable against the Borrower in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

4.3 Organizational Documents. The Borrower has furnished to the Lender true,
complete and correct copies of its operating agreement, certificate of
organization or similar organizational and governing documents (the
“Organizational Documents”). Except for the Organizational Documents there are
no other shareholder agreements, voting agreements or other Contracts of any
nature or kind that restrict, limit or in any manner impose Obligations on the
governance of the Borrower.

 

4.4 No Conflicts; Consents and Approvals. The execution, delivery and
performance of this Note and the Transaction Documents, and the consummation of
the transactions contemplated hereby and thereby will not: (i) constitute a
violation of or conflict with the Organizational Documents of the Borrower; (ii)
constitute a violation of, or a default or breach under (either immediately,
upon notice, upon lapse of time, or both), or conflicts with, or gives to any
other Person any rights of termination, amendment, acceleration or cancellation
of, any provision of any Contract to which the Borrower is a party or by which
any of its Assets or properties may be bound; (iii) constitute a violation of,
or a default or breach under (either immediately, upon notice, upon lapse of
time, or both), or conflicts with, any Judgment; (iv) constitute a violation of,
or conflict with, any Law (including United States federal and state securities
Laws); or (v) result in the loss or adverse modification of, or the imposition
of any fine, penalty with respect to, any Permit granted or issued to, or
otherwise held by or for the use of, the Borrower or any of its Assets. The
Borrower is not in violation of its Organizational Documents and the Borrower is
not in default or breach (and no event has occurred which with notice or lapse
of time or both could put the Borrower in default or breach) under, and the
Borrower has not taken any action or failed to take any action that would give
to any other Person any rights of termination, amendment, acceleration or
cancellation of, any Contract to which the Borrower is a party or by which any
property or Assets of the Borrower is bound or affected. The business of the
Borrower is not being conducted, and shall not be conducted so long as the
Lender holds this Note, in violation of any Law. Except as specifically
contemplated by this Note, the Borrower is not required to obtain any Consent
of, from, or with any Governmental Authority, or any other Person, in order for
it to execute, deliver or perform any of its Obligations under this Note or the
Transaction Documents in accordance with the terms hereof or thereof, or to
issue and sell the Securities in accordance with the terms hereof. All Consents
which the Borrower is required to obtain pursuant to the immediately preceding
sentence have been obtained or effected on or prior to the date hereof. The
Borrower is not aware of any facts or circumstances which might give rise to any
of the foregoing.

 



6

 

 

4.5 Absence of Litigation or Adverse Matters. No condition, circumstance, event,
agreement, document, instrument, restriction, litigation or Proceeding (or
threatened litigation or Proceeding or basis therefor) exists which: (i) could
adversely affect the ability of the Borrower to perform its Obligations under
the Transaction Documents; (ii) would constitute a default under any of the
Transaction Documents; (iii) would constitute such a default with the giving of
notice or lapse of time or both; or (iv) would constitute or give rise to a
Material Adverse Effect. In addition: (v) there is no Proceeding before or by
any Governmental Authority or any other Person, pending, or the best of the
Borrower’s knowledge, threatened or contemplated by, against or affecting the
Borrower, its business or Assets; (vi) there are no outstanding Judgments
against or affecting the Borrower, its business or Assets; (vii) the Borrower is
not in breach or violation of any Contract; and (viii) the Borrower has not
received any material complaint from any customer, supplier, vendor or employee.

 

4.6 Title to Assets. The Borrower has good and marketable title to, or a valid
leasehold interest in, all of its Assets which are material to the business and
operations of the Borrower as presently conducted, free and clear of all
Encumbrances or restrictions on the transfer or use of same. Except as would not
have a Material Adverse Effect, the Borrower’s Assets are in good operating
condition and repair, ordinary wear and tear excepted, and are free of any
latent or patent defects which might impair their usefulness, and are suitable
for the purposes for which they are currently used and for the purposes for
which they are proposed to be used.

 

4.7 Compliance with Laws. To the knowledge of the Borrower and its officers, the
Borrower is and at all times has been in full compliance with all Laws. The
Borrower has not received any notice that it is in violation of, has violated,
or is under investigation with respect to, or has been threatened to be charged
with, any violation of any Law.

 

4.8 Labor and Employment Matters. The Borrower is not involved in any labor
dispute or, to the knowledge of the Borrower, is any such dispute threatened. To
the knowledge of the Borrower and its officers, none of the employees of the
Borrower is a member of a union and the Borrower believes that its relations
with its employees are good. To the knowledge of the Borrower and its officers,
the Borrower has complied in all material respects with all Laws relating to
employment matters, civil rights and equal employment opportunities.

 



7

 

 

4.9 Tax Matters. The Borrower has made and timely filed all Tax Returns required
by any jurisdiction to which it is subject, and each such Tax Return has been
prepared in compliance with all applicable Laws, and all such Tax Returns are
true and accurate in all respects. Except and only to the extent that the
Borrower has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported Taxes, the Borrower has timely paid all
Taxes shown or determined to be due on such Tax Returns, except those being
contested in good faith, and the Borrower has set aside on its books provision
reasonably adequate for the payment of all Taxes for periods subsequent to the
periods to which such Tax Returns apply. There are no unpaid Taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Borrower know of no basis for any such claim. The
Borrower has withheld and paid all Taxes to the appropriate Governmental
Authority required to have been withheld and paid in connection with amounts
paid or owing to any Person. There is no Proceeding or Claim for refund now in
progress, pending or threatened against or with respect to the Borrower
regarding Taxes.

 

4.10 Permits. The Borrower possesses all Permits necessary to conduct its
business, and the Borrower has not received any notice of, or is otherwise
involved in any Proceedings relating to, the revocation or modification of any
such Permits. All such Permits are valid and in full force and effect and the
Borrower is in full compliance with the respective requirements of all such
Permits.

 

4.11 Illegal Payments. Neither the Borrower, nor any manager, director, officer,
agent, employee or other Person acting on behalf of the Borrower has, in the
course of his or her actions for, or on behalf of, the Borrower: (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.

 

4.12 Related Party Transactions. Except for arm’s length transactions pursuant
to which the Borrower made payments in the Ordinary Course of Business upon
terms no less favorable than the Borrower could obtain from third parties, none
of the officers, managers, directors or employees of the Borrower, nor any
equity holder who own, legally or beneficially, five percent (5%) or more of the
ownership interests of the Borrower (each a “Material Equity Lender”), is
presently a party to any transaction with the Borrower (other than for services
as employees, officers and directors), including any Contract providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from, any officer,
manager, director or such employee or Material Equity Lender or, to the best
knowledge of the Borrower, any other Person in which any officer, manager,
director, or any such employee or Material Equity Lender has a substantial or
material interest in or of which any officer, director or employee of the
Borrower or Material Equity Lender is an officer, manager, director, trustee or
partner. There are no Claims or disputes of any nature or kind between the
Borrower and any officer, manager, director or employee of the Borrower or any
Material Equity Lender, or between any of them, relating to the Borrower and its
business.

 

4.13 Internal Accounting Controls. The Borrower maintains a system of internal
accounting controls sufficient to provide reasonable assurance that: (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to Assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for Assets is compared with the existing Assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 



8

 

 

4.14 Seniority. No indebtedness or other equity or security of the Borrower is
senior to this Note in right of payment, whether with respect to interest or
upon liquidation or dissolution, or otherwise, except only purchase money
security interests (which are senior only as to underlying Assets covered
thereby).

 

4.15 Brokerage Fees. There is no Person acting on behalf of the Borrower who is
entitled to or has any claim for any brokerage or finder’s fee or commission in
connection with the execution of this Note or the consummation of the
transactions contemplated hereby.

 

4.16 Full Disclosure. All the representations and warranties made by the
Borrower herein, and all of the financial statements, schedules, certificates,
confirmations, agreements, contracts, and other materials submitted to the
Lender in connection with or in furtherance of this Note or pertaining to the
transaction contemplated herein, whether made or given by the Borrower, its
agents or representatives, are complete and accurate, and do not omit any
information required to make the statements and information provided, in light
of the transaction contemplated herein and in light of the circumstances under
which they were made, not misleading, accurate and meaningful.

 

5. Covenants.

 

5.1 Legal Existence. The Borrower shall at all times preserve and maintain its:
(i) existence and good standing in the jurisdiction of its organization; and
(ii) its qualification to do business and good standing in each jurisdiction
where the nature of its business makes such qualification necessary, and shall
at all times continue as a going concern in the business which the Borrower is
presently conducting.

 

5.2 Tax Liabilities. The Borrower shall at all times pay and discharge all Taxes
upon, and all Claims (including claims for labor, materials and supplies)
against the Borrower or any of its properties or Assets, before the same shall
become delinquent and before penalties accrue thereon, unless and to the extent
that the same are being contested in good faith by appropriate proceedings and
for which adequate reserves in accordance with GAAP are being maintained.

 

5.3 Notice of Proceedings. The Borrower shall, promptly, but not more than five
(5) days after knowledge thereof shall have come to the attention of any officer
of the Borrower, give written notice to the Lender of all threatened or pending
Proceedings before any Governmental Authority or otherwise affecting the
Borrower or any of its Assets.

 

5.4 Material Adverse Effect. The Borrower shall, promptly, but not more than
five (5) days after knowledge thereof shall have come to the attention of any
officer of the Borrower, give written notice to the Lender of any event,
circumstance, fact or other matter that could in any way have or be reasonably
expected to have a Material Adverse Effect.

 



9

 

 

5.5 Notice of Default. The Borrower shall, promptly, but not more than five (5)
days after the commencement thereof, give notice to the Lender in writing of the
occurrence of any “Event of Default” (as such term is defined in any of the
Transaction Documents) or of any event which, with the lapse of time, the giving
of notice or both, would constitute an Event of Default hereunder or under any
other Transaction Documents.

 

5.6 Maintain Property. The Borrower shall at all times maintain, preserve and
keep all of its Assets in good repair, working order and condition, normal wear
and tear excepted, and shall from time to time, as the Borrower deem appropriate
in its reasonable judgment, make all needful and proper repairs, renewals,
replacements, and additions thereto so that at all times the efficiency thereof
shall be fully preserved and maintained. The Borrower shall permit the Lender to
examine and inspect such Assets at all reasonable times upon reasonable notice
during business hours. During the continuance of any Event of Default hereunder
or under any Transaction Documents, the Lender shall, at the Borrower’s expense,
have the right to make additional inspections without providing advance notice.

 

5.7 Maintain Insurance. The Borrower shall at all times insure and keep insured
with insurance companies acceptable to Lender, all insurable property owned by
the Borrower which is of a character usually insured by companies similarly
situated and operating like properties, against loss or damage from
environmental, fire and such other hazards or risks as are customarily insured
against by companies similarly situated and operating like properties; and shall
similarly insure employers’, public and professional liability risks.

 

6. Miscellaneous.

 

6.1 Lost or Stolen Note. Upon notice to the Borrower of the loss, theft,
destruction or mutilation of this Note, and, in the case of loss, theft or
destruction, of an indemnification undertaking by the Lender to the Borrower in
a form reasonably acceptable to the Borrower and, in the case of mutilation,
upon surrender and cancellation of the Note, the Borrower shall execute and
deliver a new Note of like tenor and date and in substantially the same form as
this Note.

 

6.2 Severability. In the event any one or more of the provisions of this Note
shall for any reason be held to be invalid, illegal, or unenforceable, in whole
or in part, in any respect, or in the event that any one or more of the
provisions of this Note operates or would prospectively operate to invalidate
this Note, then and in any of those events, only such provision or provisions
shall be deemed null and void and shall not affect any other provision of this
Note. The remaining provisions of this Note shall remain operative and in full
force and effect and shall in no way be affected, prejudiced, or disturbed
thereby.

 

6.3 Cancellation. After all principal, accrued interest and other amounts at any
time owed on this Note has been paid in full, this Note shall automatically be
deemed canceled, shall be surrendered to the Borrower for cancellation and shall
not be re-issued.

 

6.4 Entire Agreement and Amendments. This Note, together with the other
Transaction Documents represents the entire agreement between the parties hereto
with respect to the subject matter hereof and thereof, and there are no
representations, warranties or commitments, except asset forth herein and
therein. This Note may be amended only by an instrument in writing executed by
the parties hereto.

 



10

 

 

6.5 Binding Effect. This Note shall be binding upon the Borrower and the
successors and assigns of the Borrower and shall inure to the benefit of the
Lender and the successors and assigns of the Lender.

 

6.6 Governing Law and Venue. The Borrower and Lender each irrevocably agrees
that any dispute arising under, relating to, or in connection with, directly or
indirectly, this Note or related to any matter which is the subject of or
incidental to this Note (whether or not such claim is based upon breach of
contract or tort) shall be subject to the exclusive jurisdiction and venue of
the courts located in Puerto Rico; provided, however, Lender may, at the
Lender’s sole option, elect to bring any action in any other jurisdiction. This
provision is intended to be a “mandatory” forum selection clause and governed by
and interpreted consistent with Puerto Rico law. The Borrower and Lender each
hereby consents to the exclusive jurisdiction and venue of any territory or
federal court having its situs in said jurisdiction, and each waives any
objection based on forum non conveniens. The Borrower hereby waives personal
service of any and all process and consent that all such service of process may
be made by certified mail, return receipt requested, directed to the Borrower,
as set forth herein in the manner provided by applicable statute, law, rule of
court or otherwise. Except for the foregoing mandatory forum selection clause,
all terms and provisions hereof and the rights and obligations of the Borrower
and Lender hereunder shall be governed, construed and interpreted in accordance
with the laws of Puerto Rico without reference to conflict of laws principles.

 

6.7 Assignment. The Lender may from time to time sell or assign, in whole or in
part, or grant participations in, this Note and/or the obligations evidenced
hereby without the consent of the Borrower. The holder of any such sale,
assignment or participation, if the applicable agreement between Lender and such
holder o provides, shall be: (i) entitled to all of the rights obligations and
benefits of Lender (to the extent of such holder’s interest or participation);
and (ii) deemed to hold and may exercise the rights of setoff or banker’s lien
with respect to any and all obligations of such holder to the Borrower (to the
extent of such holder s interest or participation), in each case as fully as
though the Borrower was directly indebted to such holder. Lender shall give
notice to the Borrower of such sale, assignment or participation; however, the
failure to give such notice shall not affect any of Lender’s or such holder’s
rights hereunder.

 



11

 

 

6.8 Borrower Release. In consideration of the promises contained herein, the
Borrower, on behalf of itself and its direct or indirect predecessors,
successors, parent companies, divisions, subsidiaries, agents, affiliates,
subrogees, insurers, trustees, trusts, administrators, representatives, personal
representatives, legal representatives, transferees, assigns and successors in
interest of assigns, and any firm, trust, corporation, partnership, investment
vehicle, fund or other entity managed or controlled by the Borrower or in which
the Borrower has or had a controlling interest and the respective consultants,
employees, legal counsel, officers, directors, managers, shareholders,
stockholders, owners of any of the foregoing (collectively, the “Borrower
Parties Releasors”), hereby immediately remise, release, acquit and forever
discharge Lender and any and all of its respective direct or indirect
affiliates, parent companies, divisions, subsidiaries, agents, transferees,
consultants, employees, legal counsel, officers, directors, managers,
shareholders, stockholders, stakeholders, owners, predecessors, successors,
assigns, successors in interest of assigns, subrogees, insurers, trustees,
trusts, administrators, fiduciaries and representatives, legal representatives,
personal representatives and any firm, trust, corporation or partnership
investment vehicle, fund or other entity managed or controlled by Lender or in
which Lender has or had a controlling interest, if any (collectively, the
“Lender Releasees”), of and from any and all federal, state, local, foreign and
any other jurisdiction’s statutory or common law claims (including claims for
contribution and indemnification), causes of action, complaints, actions, suits,
defenses, debts, sums of money, accounts, covenants, controversies, agreements,
promises, losses, damages, orders, judgments and demands of any nature
whatsoever, in law or equity, known or unknown, of any kind, including, but not
limited to, claims or other legal forms of action or from any other conduct,
act, omission or failure to act, whether negligent, intentional, with or without
malice, that the Borrower Parties Releasors ever had, now have, may have, may
claim to have, or may hereafter have or claim to have, against the Lender
Releasees, from the beginning of time up to and including the date hereof (the
“Released Borrower Parties Claims”). Nothing in the foregoing release shall
release any claim to enforce this Note.

 

6.9 Indemnity and Expenses. The Borrower agrees:

 

6.9.1 The Borrower (the “Indemnitor”) shall indemnify and save the Lender
harmless from and against every claim, demand, liability, cost, loss, charge,
suit, judgment, award, fine, penalty, and expense which the Lender may pay,
suffer, or incur in consequence of having executed or delivered this Note or any
documents executed in connection with this Note, including, but not limited to,
court costs, mediation and facilitation fees and expenses, fees and expenses of
attorneys, accountants, inspectors, experts, and consultants, whether on salary,
retainer or otherwise, and the expense of procuring, or attempting to procure,
release from liability, or in bringing suit to enforce the obligation of the
Indemnitor under this Note or any documents executed in connection with this
Note. In the event the Lender deems it necessary to respond to, make an
investigation of, or settle, defend, or compromise a claim, demand or suit, the
Borrower acknowledges and agrees that all expense attendant to such response,
investigation, settlement, defense, and compromise, whether incurred internally
or otherwise, is included as an indemnified expense and shall be paid by the
Borrower to the Lender on demand. In the event of payments by the Lender, the
Indemnitor agrees to accept a voucher, affidavit, or other evidence of such
payments as prima facie evidence of the propriety thereof, and of the Borrower’s
liability therefor to the Lender; and

 

6.9.2 To pay and reimburse the Lender upon demand for all costs and expenses
(including, without limitation, attorneys’ fees and expenses) that the Lender
may incur in connection with (i) the exercise or enforcement of any rights or
remedies (including, but not limited to, collection) granted hereunder or
otherwise available to it (whether at law, in equity or otherwise), and (ii) the
failure by the Borrower to perform or observe any of the provisions hereof. The
provisions of this Section shall survive the execution and delivery of this
Note, the repayment of any or all of the principal or interest owed pursuant
hereto, and the termination of this Note.

 



12

 

 

6.10 Usury Savings Clause. Notwithstanding any provision in this Note or the
other Transaction Documents to the contrary, the total liability for payments of
interest and payments in the nature of interest, including, without limitation,
all charges, fees, exactions, or other sums which may at any time be deemed to
be interest, shall not exceed the limit imposed by the usury laws of the
jurisdiction governing this Note or any other applicable law. In the event the
total liability of payments of interest and payments in the nature of interest,
including, without limitation, all charges, fees, exactions or other sums which
may at any time be deemed to be interest, shall, for any reason whatsoever,
result in an effective rate of interest, which for any month or other interest
payment period exceeds the limit imposed by the usury laws of the jurisdiction
governing this Note, all sums in excess of those lawfully collectible as
interest for the period in question shall, without further agreement or notice
by, between, or to any party hereto, be applied to the reduction of the
outstanding principal balance due hereunder immediately upon receipt of such
sums by the Lender hereof, with the same force and effect as though the Borrower
had specifically designated such excess sums to be so applied to the reduction
of the principal balance then outstanding, and the Lender hereof had agreed to
accept such sums as a penalty-free payment of principal; provided, however, that
the Lender may, at any time and from time to time, elect, by notice in writing
to the Borrower, to waive, reduce, or limit the collection of any sums in excess
of those lawfully collectible as interest, rather than accept such sums as a
prepayment of the principal balance then outstanding. It is the intention of the
parties that the Borrower does not intend or expect to pay, nor does the Lender
intend or expect to charge or collect any interest under this Note greater than
the highest non-usurious rate of interest which may be charged under applicable
law.

 

6.11 WAIVER OF JURY TRIAL. THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY AND IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY WITH RESPECT
TO ANY LITIGATION BASED ON THIS NOTE, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH, THIS NOTE OR ANY OTHER TRANSACTION DOCUMENTS, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF OR
BETWEEN ANY PARTY HERETO, AND THE BORROWER AGREES AND CONSENTS TO THE GRANTING
TO LENDER OF RELIEF FROM ANY STAY ORDER WHICH MIGHT BE ENTERED BY ANY COURT
AGAINST LENDER AND TO ASSIST LENDER IN OBTAINING SUCH RELIEF. THIS PROVISION IS
A MATERIAL INDUCEMENT FOR LENDER ACCEPTING THIS NOTE FROM THE BORROWER. THE
BORROWER’S REASONABLE RELIANCE UPON SUCH INDUCEMENT I HEREBY ACKNOWLEDGED.

 

6.12 Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note, at law or in equity.

 

6.13 Specific Shall Not Limit General; Construction. No specific provision
contained in this Note shall limit or modify any more general provision
contained herein. This Note shall be deemed to be jointly drafted by the
Borrower and the Lender and shall not be construed against any person as the
drafter hereof.

 



13

 

 

6.14 Failure or Indulgence Not Waiver. No failure or delay on the part of this
Note in the exercise of any power, right or privilege hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

 

6.15 Notice. Notice shall be given to each party at the address indicated in the
preamble or at such other address as provided to the other party in writing.

 

[signature page follows]

 

14

 

 

IN WITNESS WHEREOF, the parties have caused this Note to be executed on and as
of the Issuance Date.

 

  LEGALSIMPLI SOFTWARE, LLC,
as Borrower         By: /s/ Sean Fitzpatrick   Name: Sean Fitzpatrick   Title:
President

 

Date: May 8, 2019

 

Principal Amount: $379,730.00

 

Acknowledged and Accepted:

 

CONVERSION LABS PR LLC,   as Lender         By: /s/ Justin Schreiber   Name:
Justin Schreiber   Title: President  

 

[signature page to Promissory Note]

  

15

 

 

EXHIBIT A

 

AMORTIZATION SCHEDULE

 

Payment Due Date  Start Balance   Payment Due   End Balance   Interest 
5/1/2019  $379,730.00   $-   $379,730.00   $3,797.30  6/1/2019  $383,527.30  
$-   $383,527.30   $3,835.27  7/1/2019  $387,362.57   $25,000.00   $362,362.57  
$3,623.63  8/1/2019  $365,986.20   $25,000.00   $340,986.20   $3,409.86 
9/1/2019  $344,396.06   $25,000.00   $319,396.06   $3,193.96  10/1/2019 
$322,590.02   $25,000.00   $297,590.02   $2,975.90  11/1/2019  $300,565.92  
$30,000.00   $270,565.92   $2,705.66  12/1/2019  $273,271.58   $30,000.00  
$243,271.58   $2,432.72  1/1/2020  $245,704.30   $30,000.00   $215,704.30  
$2,157.04  2/1/2020  $217,861.34   $30,000.00   $187,861.34   $1,878.61 
3/1/2020  $189,739.95   $30,000.00   $159,739.95   $1,597.40  4/1/2020 
$161,337.35   $50,000.00   $111,337.35   $1,113.37  5/1/2020  $112,450.73  
$50,000.00   $62,450.73   $624.51  6/1/2020  $63,075.23   $63,075.23   $0.00  
$0.00 

 

16

 

 

EXHIBIT B

 

WIRING INSTRUCTIONS
AND PAYMENT ADDRESS

 

Account Number: 80003720851

Routing Number: 321081669

Beneficiary Name: Conversion Labs PR LLC

Beneficiary Bank: First Republic Bank

Beneficiary Address: 53 Calle Palmeras, Suite 802

San Juan, PR 00901

 

Payment Address: 53 Calle Las Palmeras, Suite 802, San Juan PR 00901

 

 

17



 

